Citation Nr: 0524980	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
knee disability.  

2.  Entitlement to service connection for left knee 
disability, to include as secondary to right knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1975 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran, who is unrepresented in 
his appeal, testified before the undersigned at a hearing 
held at the RO in May 2005.

The issue of entitlement to service connection for right knee 
disability and entitlement to service connection for left 
knee disability, to include as secondary to right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in February 1977, the RO in 
New York, New York, denied entitlement to service connection 
for chondromalacia of the right patella on the basis that the 
disability existed prior to service and was not aggravated 
during service.  

2.  Evidence added to the record since the February 1977 
rating decision is not cumulative of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for right knee disability.  




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & West Supp. 2005); see 38 C.F.R. § 3.159 (2004)) 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  The Board has 
considered whether further development and notice is required 
under the VCAA with respect to the claim decided here.  The 
Board concludes that no useful purpose would be served by 
such action, and there is no harm to the veteran as this 
decision is favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Presumption of soundness/aggravation of preexisting injury or 
disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306.  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2004).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug 29, 2001).  Because the veteran filed 
his current service connection claim in December 2001, 
38 C.F.R. § 3.156(a) as revised effective August 29, 2001, is 
applicable.  

As relevant in this case, new evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The veteran is seeking service connection for right knee 
disability and filed his current claim in December 2001.  
Prior to that time, the claim had been denied by the RO in 
New York, New York, in a rating decision dated in February 
1977.  The New York RO denied the claim on the basis of its 
finding that chondromalacia of the right patella existed 
prior to the veteran's entry into service and did not 
materially change during service.  The veteran did not appeal 
that decision, and it became final one year after the date in 
March 1977 when the New York RO mailed the veteran notice of 
the decision and informed him of his appellate rights.  
See 38 C.F.R. § 20.302 (2004).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

The veteran's service medical records were of record at the 
time of the New York RO's February 1977 denial of service 
connection chondromalacia of the right patella.  In his 
report of medical history in October 1975 in conjunction with 
his service entrance examination, the veteran stated he was 
in good health.  At the October 1975 service entrance 
examination, the examiner evaluated the veteran's lower 
extremities as normal.  

Chronological records of medical care show that in June 1976, 
the veteran was seen with complaints of pain in his right 
knee.  The examiner noted the veteran had about a 3 to 4 year 
history of pain to the right knee since involvement in a 
martial arts program.  The veteran reported increased pain 
when walking down stairs and said the problem bothered him 
after stress or strain to the knee.  On examination of the 
patella, there was much grating.  The impression was possible 
chondromalacia.  The examiner referred the veteran to a 
physician who noted tenderness to the lateral aspect of the 
right knee with slight swelling.  The physician noted that 
X-rays were within normal limits, and his impression was 
right knee strain.  He prescribed medication and recommended 
light duty for 24 hours.  

Service medical records show that in July 1976, the veteran 
complained of right knee pain, which the examiner said the 
veteran claimed had not been alleviated since he was first 
seen more than a month earlier in June 1976.  The veteran 
reported he had pain only upon walking stairs or after 
running a lot.  The examiner noted crepitus on examination 
and stated that the veteran claimed pain along the lateral 
aspect during McMurray's test.  The examiner referred the 
veteran to a physician whose impression after examination was 
chondromalacia.  The physician referred the veteran for an 
orthopedic consultation and in the request stated that the 
veteran complained of right knee pain for about one year, 
especially after physical training.  

In an orthopedic consultation report dated in September 1976, 
the examining physician stated that the veteran had 10 months 
of active duty and reported that he had right knee pain that 
existed prior to enlistment (EPTE).  He stated that the 
veteran reported that he injured his knee in high school in 
karate three to four years ago.  The physician said the 
veteran reported occasional right knee pain after running.  
The physician stated that on examination there was mild 
retropatellar crepitance, bilaterally, and noted that X-rays 
were negative.  His impression was chondromalacia, and he 
recommended an EPTE medical board.  

A September 1976 medical board report states that the veteran 
reported that he had retropatellar right knee discomfort that 
existed prior to entry into service.  The report states that 
the veteran said that he contused his right knee while in 
high school practicing martial arts approximately 3 to 4 
years ago and since that time had noted retropatellar right 
knee discomfort with any strenuous activity.  The report 
stated that review of the veteran's health record and 
interview with him failed to reveal any evidence of injury to 
his knees while on active duty and that the veteran 
specifically denied any injury to the knees while on active 
duty.  The report stated that on physical examination there 
was mild retropatellar crepitation, bilaterally, without 
reported discomfort.  The medical board stated that the 
veteran reported retropatellar right knee pain after 
strenuous activity.  

The medical board stated that it was its opinion that the 
veteran was unfit for full duty by reason of physical 
disability of the right knee.  The medical board stated that 
this physical disability clearly existed prior to the 
veteran's entry into service and was symptomatic prior to 
entry into service.  The medical Board stated that the 
veteran's level of symptoms had not materially changed since 
the veteran's entry into service and there was no documented 
evidence of significant injury to the veteran's knees since 
he entered service.  The medical board stated that it was its 
opinion that this physical disability was not incurred in, or 
aggravated by, a period of active service.  

In its February 1977 rating decision, the New York RO stated 
that it concurred with the medical board findings based upon 
the medical history prior to and during service.  

Evidence added to the record since the February 1977 rating 
decision includes a January 2003 Social Security 
Administration (SSA) decision awarding disability benefits 
effective in November 2001 based on multiple disabilities 
including chronic neck and back pain syndrome, degenerative 
disc disease of the lumbosacral spine, fibromyalgia, chronic 
obstructive pulmonary disease, asthma, and affective 
disorder.  Various private and VA medical records dated from 
2000 to 2002 include mention of complaints of chronic right 
knee pain, as do additional VA medical records dated from 
March 2003 to March 2004.  

Also added to the record was a June 2004 statement from a 
friend of the veteran.  The statement was received at the RO 
prior to its certification of the appeal to the Board, but 
after it last issued a supplemental statement of the case in 
March 2004.  The veteran has, however, waived consideration 
of this evidence by the RO.  

In her June 2004 statement, the veteran's friend reported 
that she had known the veteran since he was 13 years old and 
that he was one of the healthiest teenagers she had ever met 
and that he was involved in a variety of sports like 
baseball, handball, swimming, martial arts, and wrestling.  
She stated that at about the age of 16 years they dated, and 
she watched him sparring in martial arts.  She said that she 
could not recall seeing him get hit once and that competitors 
were simply too slow to be able to hit the veteran.  

The veteran's friend stated that she was still dating the 
veteran when he returned from service.  She said that he 
walked with a cane for about a year after service and was 
unable to work for at least five years after discharge.  She 
said that whenever the veteran found employment, he was 
incapable of lasting very long due to his knee injury.  She 
said he could not get treatment at the VA hospital because he 
was not service connected and was turned away because his 
knee was not a life-threatening emergency.  

At the May 2005 hearing, the veteran testified that he was 
involved in martial arts before service and did sustain 
bruises but no serious injuries as claimed by VA.  The 
veteran testified that he had no problems when he entered 
service and that he had no problems with training during boot 
camp.  He testified that he knew that the injury happened in 
the military and that the military was trying to say that it 
did not happen.  He testified that at the very least he would 
say that if the military had a claim, he would say that he 
experienced aggravation in service.  He questioned how he 
would have been able to go through boot camp if he had had a 
right knee injury before service.  He testified that after 
boot camp he was sent to reconnaissance training where he was 
required to run 13 to 27 miles a day with sacks of stone in 
his backpack to mimic carrying a radio.  He testified that it 
was then that he became disabled to the point that he was 
unable to walk.  The veteran testified that he requested some 
other kind of assignment, but that was denied.  He testified 
that he was let out of service before finishing his tour and 
that for the first five years after service he could not keep 
a job for longer than three months because his knee pain made 
it so that he could barely walk.  He stated that he later got 
a supervisory job.  He testified that it had only been in the 
last three to four years that he had been able to get care at 
a VA clinic.

The SSA decision and medical records pertaining to 
disabilities other than the veteran's right knee are new, but 
not material to the claim.  Those medical records showing 
that the veteran has recently been noted to have right knee 
complaints are new and are relevant in that they indicate 
that the veteran may have current right knee disability.  The 
veteran's testimony is new in that it adds information about 
the circumstances of his service and his condition 
immediately following service.  Also, the notarized statement 
of the veteran's friend who knew him in the years immediately 
prior to service and immediately following service, as well 
as since then, is new, not having been previously of record.  
Further, it is material as it addresses the matter of the 
veteran's condition prior to service and the veteran's right 
knee condition following service, which is certainly relevant 
to the matter of inception of a disability or aggravation of 
any pre-existing right knee disability.  Accepting the 
evidence as credible for purposes of reopening, it raises a 
reasonable possibility of substantiating the claim.  This new 
evidence therefore serves to reopen the claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for right knee disability 
is reopened, and to that extent the appeal is granted.  


REMAND

As noted earlier, to prevail on the issue of service 
connection there must be medical evidence of current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Prior to adjudication of the merits of the claim of service 
connection for right knee disability, it is the opinion of 
the Board that additional development, including a medical 
examination and opinion, would facilitate its decision on the 
appeal.  

On its de novo adjudication of the claim on the merits, the 
AMC must consider the presumption of soundness relative to 
the veteran's claim for service connection for right knee 
disability.  In this regard, under the provisions 
of 38 U.S.C. § 1111, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

When the New York RO initially considered veteran's service 
connection claim on the merits in February 1977, 38 C.F.R. 
§ 3.304(b) stated that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that that a disease or injury existed prior to service.  In 
July 2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
03.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 38 C.F.R. § 3.304(b) 
is invalid and should not be followed.  Id.  On adjudication 
of the right knee disability on the merits, the decision must 
be made with consideration of the General Counsel precedent 
opinion.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Whether service connection may be granted for right knee 
disability will affect the issue of service connection for 
left knee disability because the veteran has included 
arguments that his left knee disability is secondary to his 
right knee disability.  The Court has stated that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Since the issue of entitlement to service connection 
for right knee disability could affect the outcome of the 
claim for service connection for left knee disability, they 
must be considered as inextricably intertwined.  The AMC must 
address the inextricably intertwined issue of service 
connection for right knee disability before proceeding with 
the left knee disability service connection claim on appeal.  

In view of findings of left knee crepitance in service, the 
veteran's reports of left knee weakness becoming a problem 
after service when he had problems walking because of his 
right knee and recent VA medical records referring to the 
veteran's complaints of bilateral knee pain, the Board will 
request an examination and medical opinion pertaining to the 
claim for service connection for left knee disability, to 
include as secondary to right knee disability

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers not identified previously 
from which he received treatment or 
evaluation for right knee or left knee 
disability at any time before or since 
service.  With authorization from the 
veteran, the AMC should attempt to obtain 
and associate with the claims file 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the AMC should obtain and 
associate with the claims file all VA 
medical records for the veteran dated 
from March 2004 to the present including 
those from the VA Kissimmee Community 
Based Outpatient Clinic in Kissimmee, 
Florida.  

The AMC should also explicitly notify the 
veteran that to substantiate his claim 
for service connection for right knee 
disability, he should submit medical 
evidence that his current right knee 
disability is causally related to service 
or some incident of service.  
Alternatively, he should submit medical 
evidence that any right knee disability 
that existed prior to service permanently 
worsened during service plus medical 
evidence that his current left knee 
disability is causally related to service 
or an incident of service or that current 
left knee disability was caused or 
chronically worsened by his right knee 
disability including to any permanent 
increase of right knee disability that is 
attributable to service.  The veteran 
should be given a reasonable period to 
respond and be advised that this 
information should be provided prior to 
scheduling him for a VA physical 
examination.  

In addition, the AMC should explicitly 
request that the veteran submit any 
evidence in his possession that pertains 
to his claims.  

2.  Then, the AMC should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
right knee disability and any current 
left knee disability.  All indicated 
studies should be performed.  

The examiner should be requested to 
review the veteran's claims file, 
including all available pre-service 
medical records, all service medical 
records, and all available post-service 
evidence, and provide an opinion, with 
complete rationale, as to whether any 
right knee disability, including any 
chondromalacia, existed prior to service.  
If it is the opinion of the examiner that 
any right knee disability, including any 
chondromalacia, was present prior to 
service, the examiner should provide an 
opinion, with complete rationale, as to 
whether any right knee disability, 
including any chondromalacia, that was 
present prior to service permanently 
worsened in degree during service.  In 
addition, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current right knee disability 
had its onset in service or is causally 
related to any incident of service.  

Also, after examination of the veteran 
and review of the complete record, 
including the veteran's service medical 
records, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current left knee disability is 
causally related to service or any 
incident of service.  The examiner should 
also provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that any 
current left knee disability was caused 
or chronically worsened by the veteran's 
right knee disability or alternatively to 
any permanent increase in right knee 
disability that occurred in service.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  The 
examination report should be typewritten.  

3.  After completion of any additional 
development indicated by the state of the 
record at that time, the AMC should 
adjudicate on a de novo basis the claim 
of entitlement to service connection for 
right knee disability.  In so doing, the 
AMC should consider the presumption of 
sound condition at service entrance and 
make explicit findings as to whether 
there is clear and unmistakable evidence 
that right knee disability existed prior 
to service and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  In addition, the AMC 
should readjudicate the issue of 
entitlement to service connection for 
left knee disability, to include as 
secondary to right knee disability.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case, and the veteran 
should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B.COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


